04/24/2020




         IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0028




                         Supreme Court Cause No. DA-20-0028

BRAD WIEDER and LEON WIEDER,

                 Plaintiffs/Appellants,
vs.                                                        ORDER

MISSOULA LIVESTOCK
EXCHANGE, LLC, ANDREW
JACKSON, CRAIG BRITTON and
DOES 1-5.

                 Defendants/Appellees.


      Before the Court is the parties’ Stipulation for Dismissal with Prejudice

pursuant to M.R.App.P 16(5). The parties confirm that the action has been settled

on the merits.

      Accordingly, IT IS ORDERED that this matter is DISMISSED with

prejudice, each party to bear its own costs and attorneys’ fees.

      DATED this ____ day of April, 2020

                                          For the Court,

                                          By _____________________




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                April 24 2020